Citation Nr: 1336927	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-36 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected kidney stones.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1952 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2010, the Veteran appeared before the undersigned and gave testimony in support of his claims.  In October 2010, September 2012, and July 2013, the Board remanded this claim for additional development.   The Board is satisfied that as to the issues decided below, there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a) (2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a cervical spine disorder, bilateral hearing loss, and tinnitus as well as service connection for hypertension, to include as secondary to service-connected kidney stones, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  A Board decision dated in September 2005 denied service connection for a back disorder.  

2.  The evidence received since the September 2005 Board decision, when considered by itself or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The September 2005 Board decision, which denied service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The evidence received subsequent to the September 2005 Board decision denying service connection for a back disability is not new and material, and the claim for service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

With respect to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In September 2007, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit. The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the last final prior decision denying the claim as well as the need for such evidence in order to currently substantiate the claim. Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of claim, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private medical records, and VA treatment records.  In this regard, all unsuccessful attempts to obtain identified medical records were noted and notice was provided to the Veteran.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2013).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).  Important in this case and in general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, the Board may not reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In September 2005, the last final denial of this claim, the Board denied service connection for a back disability.  That decision is final.  38 C.F.R. §§ 20.200, 20.202, 20.1103.  Thereafter, the Veteran filed a new claim for service connection for a low back disability.  The RO denied reopening of the claim because new and material evidence had not been received. This appeal ensued.  

At the time of the September 2005 Board decision, the evidence of record included service treatment records which show that the Veteran sustained multiple contusions and abrasions in a motor vehicle accident in September 1952.  He complained of back pain in August 1954 and September 1954 and was treated for kidney complaints.  He was found to be orthopedically qualified for duty with no evidence of musculoskeletal derangement of the back.  His March 1956 separation examination report showed his spine and neurological and musculoskeletal systems were normal.  After service, VA records show that he was treated beginning in 1995 for low back pain.  X-rays showed disc narrowing at the L5-S1 level and facet arthritis at the L4 and L5 levels.  A January 2005 VA examination report included an opinion by a VA examiner that the current degenerative disc disease of the lumbosacral spine was less likely due to the contusions sustained while he was in a car accident in service.  

The evidence associated with the claims file subsequent to the September 2005 Board decision includes VA examination reports, VA medical records, and private treatment records, as well as the Veteran's own assertions.  However, the Board finds that after a review of the evidence submitted, such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a low back disability.  

In this regard, previously it was determined that there was an inservice injury and a current low back disorder was not shown to be related to service.  Thus in order to reopen this claim the evidence must address a nexus between the inservice event and the current disorder.  Here the currently submitted evidence, while not of record at the time of the previous denial, shows continuing treatment for complaints of back pain.  This evidence is cumulative.  This evidence is thus not material because it does not raise a reasonable possibility of substantiating the claim.  The claim was previously denied based upon the lack of evidence showing that the Veteran's in-service back injury was not acute and transitory and that any currently diagnosed low back disability is etiologically related to military service.  In no way does the newly submitted evidence suggest that the Veteran has had continuous back problems since service, nor does it suggest that the current back problems are related to active service.  With respect to the Veteran's statements that his low back disability has been present since service, this evidence is also not new and material because essentially the same statement was made previously.   The Board agrees that the Veteran is competent to provide evidence regarding his back symptomatology, and the medical evidence substantiates the Veteran's complaints of a low back disorder.  However, none of the evidence suggests that there has been continuous back symptomatology since service, nor does it show that the current back problems are related to any incident of service.

Significantly, the evidence missing at the time of the September 2005 Board decision continues to be absent.  Specifically, there remains no competent medical evidence that indicates that the Veteran currently has a low back disability that is etiologically related to his military service, to include the 1995 motor vehicle accident. The Veteran is competent to describe the existence of his back pain; however, this is not the missing element of the claim and for this reason, it is not new and material evidence.  Additionally, he is not competent to render an opinion as to the etiology of the low back problems.  With regard to such lay evidence the Board notes that a lay person is competent to describe what they observe.  As such, and as noted above, the Veteran is competent to describe his back symptoms. However, lay persons such as the Veteran do not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). Therefore, as in this instance, the appellant cannot provide a competent opinion regarding causation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's statements and hearing testimony are not new and material evidence.

The subsequently added evidence is cumulative or redundant of the evidence previously considered.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the appellant's previously denied claim for service connection for a low back disability. 


ORDER

New and material evidence has not been received and the claim for service connection for a low back disorder is not reopened.  


REMAND

Reason for Remand: To obtain addendum opinions

Hypertension

The Veteran's service treatment records, to include the separation examination, are absent for complaints, treatment, findings, or diagnoses of high blood pressure or hypertension.  After service, elevated blood pressure readings are shown in VA outpatient treatment records beginning in 1995.  Hypertension is noted in VA outpatient record in June 2002.  On VA examination in October 2007, a VA examiner stated that regarding the urinary system problem, the Veteran has blood pressure. In November 2011, in response to an October 2010 Board remand a VA examiner offered an opinion regarding the etiology of the Veteran's hypertension.  The examiner stated that hypertension was less likely than not incurred in or caused by service including kidney stones because kidney stones do not cause hypertension and there is no evidence of chronic renal insufficiency or failure due to kidney stones.  It was stated that the hypertension is most likely related to tobacco smoking, old age and hyperlipidemia.  However, the examiner did not address whether the hypertension is aggravated by the service connected kidney disorder as mandated by the Board.  

The Board mandated that the Veteran be evaluated under clearly specified conditions and the Board directed that specific questions be answered by the examiner regarding the disorder on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.   A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hearing Loss and Tinnitus

A VA examiner offered an opinion regarding the etiology of the Veteran's hearing loss and tinnitus in April 2011.  The examiner stated that the Veteran had moderate sensorineural hearing loss in the right ear and severe sensorineural hearing loss in the left ear.  (His audiogram confirms that he has hearing loss by VA standards).  The examiner stated that the Veteran had a normal whisper test at separation bilaterally with no mention of tinnitus and that since there was no significant military noise exposure, since military hearing tests were normal, and since the Veteran had no tinnitus it is not likely that the hearing loss and any tinnitus are a result of military service.  However, the Veteran's MOS of Boatswain mate is listed as highly probable for exposure to hazardous noise on the Duty MOS Noise Exposure Listing.  See Fast Letter 10-35 (Sept 2010).  Further the Board pointed out in its October 2010 Remand that the Veteran has stated that he was exposed to noise during active service due to his military occupational specialty (MOS) and duties and that the Veteran's personnel records show that the Veteran's MOS was Boatswain's mate.  The Board indicated that a copy of the occupational standards for Boatswain's mate shows that the duties included, in pertinent part, taking charge of gun crews or damage control parties and operating and maintaining equipment used in loading and unloading cargo, ammunition, fuel, and general stores. The Board found that the Veteran's statements of noise exposure are consistent with his in-service duties and, therefore, the Veteran was exposed to acoustic trauma.  Thus, it is clear from the record that the Veteran had military noise exposure. See 38 U.S.C. § 1154(a).  Further the fact that there was no diagnosis of hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Additionally, while the Veteran had no current complaint of tinnitus on the April 2011 examination, he has reported having tinnitus during the course of this appeal.  The post-service treatment records only reveal one diagnosis of sensorineural hearing loss and are negative for any complaints of tinnitus.  However, the Veteran has stated that he has experienced decreased hearing and tinnitus since active service.  Tinnitus is a disability which laypersons are competent to identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, despite the Veteran being a layperson, there is an indication that he has tinnitus.  As such a remand to obtain an etiology opinion on tinnitus is necessary.  

Cervical Spine Disorder

The Veteran is claiming that he has a cervical spine disorder related to an inservice motor vehicle accident.  The record shows that he was involved in a motor vehicle accident in September 1952 and that the Veteran sustained multiple contusions and abrasions.  He has been found to have narrowing of the C5-c-6 and C-7 disc spaces with degeneration of those discs and facet arthritis changes at the C5-C6 and C-6 and C-7 levels in May 2002.  In June 2002 a VA report shows he was seen for neck pain which he associated with a history of motor vehicle accident in 1952.  

The Veteran has not been examined to determine the etiology of his cervical spine complaints.  Under McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a medical examination in disability compensation (service-connection) claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McClendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A (d) (2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board finds that an examination with a nexus opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Return the file to the VA audiologist who offered the April 2011 opinion.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and all relevant electronic medical records.  The examiner should indicate the following:

i) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's bilateral hearing loss began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise? 

(ii) Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's tinnitus began during service or is etiologically related to any incident of active service, to include confirmed in-service exposure to excessive noise?

In providing this opinion, the examiner MUST acknowledge the evidence of exposure to acoustic trauma in service.   The examiner MUST also recognize that the fact that there was no diagnosis of hearing loss or tinnitus in service is not, by itself, a sufficient reason to deny service connection for hearing loss or tinnitus. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  
If the prior examiner is not available, refer the file to another VA examiner for the requested opinion.  

3.  Refer the file to the November 2011 examiner for an addendum opinion regarding the nature and etiology of the Veteran's current hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and all relevant electronic medical records. 

The examiner should state whether it is at least as likely as not that any currently existing hypertension is related to active service.  If not, the examiner should also state whether it is at least as likely as not that any currently existing hypertension was caused by or aggravated by the service-connected kidney stones.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions must be provided.  

If the prior examiner is not available, refer the file to another VA examiner for the requested opinion.  

4.  Schedule the Veteran for a VA examination to determine the etiology of his cervical spine disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and all relevant electronic medical records.  The Veteran must be examined and any necessary diagnostic tests must be conducted.  

The examiner must offer an opinion as to whether it is at least as likely as not that any currently diagnosed cervical spine disorder is related to the Veteran's service including the motor vehicle accident in 1952.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 



A clear rationale for all opinions must be provided.  

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for 

response.  The appeal must then be returned to the 
Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


